 



Exhibit 10.14

CREDIT AGREEMENT

     THIS CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of
November 30, 1998 between REGEN BIOLOGICS, INC., a Delaware corporation (herein
called “Borrower”) and SULZER MEDICA USA HOLDING COMPANY, a Delaware corporation
(herein called “Lender”).

          (1)       Commitment.    Lender hereby agrees to make loans (each a
“Loan”) to Borrower, from time to time and in such amounts as Borrower shall
request, up to an aggregate principal amount of Two Million Forty Two Thousand
Six Hundred Dollars ($2,042,600). The obligation of Lender to make Loans to
Borrower shall terminate on November 30, 2003, or upon the occurrence and
continuance of an Event of Default (such earlier date, the “Termination Date”).
Borrower may prepay any loan without penalty or premium and any principal
amounts prepaid by Borrower may be reborrowerd; provided, however, that any
principal amounts prepaid at the election of Lender pursuant to Section 3 of the
Warrant (as defined below) may not be reborrowed by Borrower. The “Warrant”
shall mean the warrant to purchase shares of Borrower’s Series C Convertible
Preferred Stock issued to Lender pursuant to the Series F Preferred Stock and
Warrant Purchase Agreement (the “Purchase Agreement”) dated November 30, 1998
between Borrower and Lender.

          (2)       Conditions Precedent to Funding Loans.    The obligation of
Lender to make Loans hereunder shall be subject to the satisfaction of both of
the following conditions precedent: (a) the closing under the Purchase Agreement
shall have occurred; and (b) Borrower shall have obtained a permit from the
California Department of Corporations to exempt the evidence of indebtedness
under this Credit Agreement from the usury provisions of the Constitution of the
State of California.

          (3)       Procedure for Funding a Loan.    From and after the
occurrence of the conditions precedent set forth in Section 2 above and prior to
the Termination Date, and subject to the credit limitation set forth in
Section 1, Lender shall, upon three (3) business days prior written request by
Borrower to Lender, transfer to Borrower by wire transfer in same day funds to
the account of Borrower specified in such written notice the amount requested to
be loaned to Borrower as set forth in such written notice; provided, however,
that such amount shall not be less than $500,000 except if less than $500,000
shall remain available to be borrowed under Section 1, in which case such amount
shall be not less than the remaining amount available to be borrowed under
Section 1.

          (4)       Principal and Interest.    All outstanding principal and
interest shall be due and payable on December 1, 2003 or as determined in the
last paragraph of Section 8. Interest shall accrue on the outstanding principal
amount of each Loan from the date of funding of the such Loan until payment in
full, at a rate of one-year LIBOR (as reported in The Wall Street Journal on the
date of the funding of the Loan) per annum or the maximum rate permissible by
law (the laws of the State of California shall be deemed to be the laws relating
to permissible rates of interest on commercial loans), whichever is less.
Interest shall be calculated on the basis of a 365-day year for the actual
number of days elapsed and shall compound annually; provided, that no interest
so compounded shall be deemed principal for purposes of Section 1.

 



--------------------------------------------------------------------------------



 



The interest rate on each Loan shall adjust on each anniversary of the date of
the Loan (or the next business day if such anniversary is a holiday or a weekend
day) to the interest rate which would be applicable to a Loan initially funded
on such date.

          (5)       Schedule of Loans.    Upon the funding of the initial Loan
under the Credit Agreement, Borrower shall prepare and deliver to Lender the
Schedule of Loans attached hereto as Exhibit A, setting forth the information to
be provided thereon. Upon any additional funding of a Loan, any repayment of a
Loan (in part or in full) by Borrower, any reduction in amounts owed hereunder
by exercise of the Warrant, and on each anniversary of the funding of a Loan
until such Loan is paid in full, Borrower shall amend the Schedule of Loans to
reflect such event and deliver to Lender the Schedule of Loans as so amended.

          (6)       Place of Payment.    All amounts payable hereunder shall be
payable at Sulzer Medica USA Holding Company, 4000 Technology Drive, Angleton,
TX 77515, unless another place of payment shall be specified in writing by
Lender.

          (7)       Application of Payments.    Any payment made by Borrower, or
reduction in amounts owed at the election of Lender pursuant to Section 3 of the
Warrant, on any Loan hereunder shall be applied first to accrued interest, and
thereafter to principal.

          (8)       Default.    Each of the following events shall be an “Event
of Default” hereunder:

               (a)       Borrower fails to pay timely any amount due under this
Credit Agreement within five (5) business days thereafter;

               (b)       Borrower files any petition or action for relief under
any bankruptcy, reorganization, insolvency or moratorium law or any other law
for the relief of, or relating to, debtors, now or hereafter in effect, or makes
any assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing; or

               (c)       An involuntary petition is filed against Borrower
(unless such petition is dismissed or discharged within sixty (60) days) under
any bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of Borrower.

     Upon the occurrence and the continuance of an Event of Default hereunder,
all unpaid principal, accrued interest and other amounts owing hereunder shall,
at the option of Lender, and, in the case of an Event of Default pursuant to
(b) or (c) above, automatically, be immediately due, payable and collectible by
Lender pursuant to applicable law.

2



--------------------------------------------------------------------------------



 



          (9)       Competitive Arrangements.    Notwithstanding anything to the
contrary set forth in this Credit Agreement, in the event that Borrower shall
enter into an agreement with a Competitor of Lender involving either the
licensing of Borrower’s intellectual property to such Competitor or the
codevelopment of intellectual property with such Competitor, in each case
relating to future generations of the collagen meniscus implant and to which
Lender shall not have given its written consent (each, a “Competitive
Arrangement”), then in such event the obligation of Lender to extend any further
Loans under this Agreement shall immediately terminate. In addition, in the
event Borrower enters into a Competitive Arrangement, all unpaid principal,
accrued interest and other amounts owing hereunder shall, at the option of
Lender, be due, payable and collectible by Lender pursuant to applicable law on
the date six months from the later of (i) the date Borrower enters into such
Competitive Arrangement, and (ii) the date Lender provides Borrower written
notice of its intent to exercise its option to accelerate repayment of the
amounts owing hereunder pursuant to this Section 9. For the purposes hereof, a
“Competitor” of Lender shall mean a corporation, partnership, limited liability
company or other such entity a substantial portion of the business of which is
in the orthopedic and/or trauma fields.

          (10)       Notices.    All notices and other communications required
or permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, or otherwise delivered by hand, telecopier or
by messenger, addressed (a) if to Lender, at Lender’s address set forth on the
signature page hereof, or at such other address as Lender shall have furnished
to Borrower in writing, or (b) if to Borrower, one copy should be sent to its
address set forth on the signature page hereof and addressed to the attention of
the Corporate Secretary, or at such other address as Borrower shall have
furnished to Lender. Each such notice or other communication shall for all
purposes of this Credit Agreement be treated as effective or having been given
when delivered if delivered personally or by messenger, courier service, telex,
telegram or telecopier, or, if sent by mail, at the earlier of its receipt or
seventy-two (72) hours after the same has been deposited in a regularly
maintained receptacle for the deposit of the United States mail, addressed and
mailed as aforesaid.

3



--------------------------------------------------------------------------------



 



          (11)       Governing Law.    This Credit Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

              BORROWER   REGEN BIOLOGICS, INC.    
 
           

  By:   /s/ Gerald E. Bisbee, Jr.    

                Gerald E. Bisbee, Jr.
President and Chief Executive Officer
545 Penobscot Drive
Redwood City, CA 94063    
 
            LENDER   SULZER MEDICA USA HOLDING COMPANY    
 
           

  By:   /s/ A. Buchel    

                A. Buchel
President
4000 Technology Drive
Angleton, TX 77515    

[Schedule Intentionally Omitted]

4